We are of the opinion that the issuing of the warrant in question by the proper authorities of the A. O. U. W. was the setting-aside of the amount named for the claimant, Mrs. Koehler.
It was an order upon itself, duly certified, and needing no acceptance.
The action of an executive officer could not invalidate it nor render it non-effective. It was equivalent to what is known in banking as a cashier’s cheek; and its legal effect is the same as if the money had been wrapped, labeled and set aside as belonging to the party named thereon.
ITence we think the authorities cited by counsel for the receiver with reference to cheeks- and orders do not apply, and that Judge ITosea of the Superior Court of Cincinnati, Ohio, in the case of Huni v. Supreme Lodge A. O. ü. W., took the proper view.
Decree accordingly.